ARMSTRONG, Judge.
Defendant, Kevin Hudson, was charged by bill of information with possession of cocaine, a violation of LSA-R.S. 40:967. He filed a Motion to Suppress the Evidence which was denied by the trial court. After a trial, a six-member jury found the defendant guilty as charged. At a multiple bill hearing, the defendant was adjudicated a second offender and sentenced to serve a term of three years at hard labor. He now appeals, asking this court to review the record for errors patent.
NOPD Officer Stanley Molier testified that he was patrolling in the Melpomene Housing Project on November 29, 1990, about 12:30 A.M. when he saw the defendant smoking a metal crack pipe. Officer Molier “attempted to engage him when a short pursuit ensued.” The defendant was apprehended; the metal pipe was tested *151and was found to have cocaine in it. While the defendant was running he dropped a match box containing one rock of crack cocaine.
The defendant explained that on November 29, 1990, he had gone to the Melpomene Housing Project to visit a girl friend. She was not at home and as he walked down the steps he saw a police car. He turned to go the other way; an officer approached him. He was taken to the police car and asked for names of drug dealers. One of the officers said, “Give me information, a house, a person, you know, and we won’t take you to jail.” The defendant refused to name anyone and the officers took him to the police station. The defendant denied running from the officers or possessing the pipe and the match box with cocaine. He admitted to having a prior conviction for possession of stolen property.
Counsel complied with the procedures outlined by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), as interpreted by this Court in State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990). Counsel’s detailed review of the procedural history of the case and the facts of the case indicate a thorough review of the record. Counsel has moved to withdraw because he believes, after a conscientious review of the record, that there are no non-frivolous issues to be raised on appeal. Counsel has reviewed all available transcripts and has found no trial court rulings which arguably support the appeal. A copy of the brief was forwarded to the appellant, and this Court informed the defendant that he had the right to file a brief on his own behalf. He has not done so.
As per State v. Benjamin, this Court has performed an independent, thorough review of all the pleadings filed in the district court, all minute entries of the district court proceedings, the bill of information and all transcripts contained in the appeal record. The defendant was properly charged by bill of information with a violation of LSA-R.S. 40:967 and the bill was signed by an assistant district attorney. The defendant was present and represented by counsel at arraignment, all hearings, trial and sentencing. The State proved every element of possession of cocaine beyond a reasonable doubt. The sentence of three years at hard labor is legal in all respects. Our independent review reveals no non-frivolous issues and a review of all transcripts contained in the appeal record reveals no trial court ruling which arguably supports the appeal. Accordingly, the defendant’s conviction and sentence are affirmed. Appellant counsel’s motion to withdraw is granted.
AFFIRMED.